                Case 1:21-bk-10292-VK                   Doc 1 Filed 02/22/21 Entered 02/22/21 19:13:03                                     Desc
                                                        Main Document    Page 1 of 16

Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                RT Development LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  30313 Canwood Street, Suite 32
                                  Agoura Hills, CA 91301
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Los Angeles                                                     Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  2279 Laurel Canyon Blvd., Los Angeles, CA 90046
                                                                                                  and 2301 Laurel Canyon Blvd., Los Angeles, CA
                                                                                                  90046 Los Angeles, CA 90046
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 1:21-bk-10292-VK                      Doc 1 Filed 02/22/21 Entered 02/22/21 19:13:03                                    Desc
                                                            Main Document    Page 2 of 16
Debtor    RT Development LLC                                                                           Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
                 Case 1:21-bk-10292-VK                           Doc 1 Filed 02/22/21 Entered 02/22/21 19:13:03                                       Desc
                                                                 Main Document    Page 3 of 16
Debtor    RT Development LLC                                                                              Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                               5001-10,000                                 50,001-100,000
                                           50-99
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion

Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
                Case 1:21-bk-10292-VK           Doc 1 Filed 02/22/21 Entered 02/22/21 19:13:03                             Desc
                                                Main Document    Page 4 of 16
Debtor   RT Development LLC                                                          Case number (if known)
         Name

                              $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                              $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                              $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




Official Form 201                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
Case 1:21-bk-10292-VK   Doc 1 Filed 02/22/21 Entered 02/22/21 19:13:03   Desc
                        Main Document    Page 5 of 16




            Matthew D. Resnik
                    Case 1:21-bk-10292-VK                            Doc 1 Filed 02/22/21 Entered 02/22/21 19:13:03                                             Desc
                                                                     Main Document    Page 6 of 16

 Fill in this information to identify the case:
 Debtor name RT Development LLC
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                          Check if this is an
                                                CALIFORNIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Chris Kreidel                                                   2301 Laurel                                        $490,000.00            $4,900,000.00                  $37,082.13
 18061 Redondo Cir.                                              Canyon Blvd., Los
 Huntington Beach,                                               Angeles, CA 90046
 CA 92648                                                        and 2279 Laurel
                                                                 Canyon Blvd., Los
                                                                 Angeles, CA 90046
 Connie Warren                                                                                                      $104,925.00                        $0.00            $104,925.00
 Preferred Real
 Holdings, LLC
 16106 Winston Drive
 Oregon City, OR
 97045
 Craig and Carol                                                                                                     $90,000.00                        $0.00              $90,000.00
 Eiland
 357 Westminster Ave.
 Ventura, CA 93003
 David Hodge and                                                                                                    $100,000.00                        $0.00            $100,000.00
 Stacey Freeman
 Blue Town, LLC
 10573 W. Pico Blvd.,
 Suite 310
 Los Angeles, CA
 90064
 Emily and Mark Guido                                                                                               $115,800.00                        $0.00            $115,800.00
 Do It Now Life Ret
 FBO Emily Guido
 American Estate &
 TR FBO Mark Guido
 3130 Hidden Creek
 Ave.
 Thousand Oaks, CA
 91360
 Estate of William                                                                                                  $200,000.00                        $0.00            $200,000.00
 Spalthoff
 2479 Chaucer Place
 Thousand Oaks, CA
 91362


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 1:21-bk-10292-VK                            Doc 1 Filed 02/22/21 Entered 02/22/21 19:13:03                                             Desc
                                                                     Main Document    Page 7 of 16


 Debtor    RT Development LLC                                                                                 Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Gregory Miles                                                                                                      $150,000.00                        $0.00            $150,000.00
 1173 N 560 W
 Orem, UT 84057
 Larry & Brenda                                                                                                     $100,000.00                        $0.00            $100,000.00
 Thoele
 FBO L2B2 Properties
 Inc.
 solo 401K, Charles
 Schwab
 206 E. 115th Terrace
 Kansas City, MO
 64114
 Paul Sterngold and                                                                                                 $194,133.00                        $0.00            $194,133.00
 Sonia Rabbani
 Genuine Properties
 LLC
 21781 Ventura Blvd.,
 Suite 584
 Woodland Hills, CA
 91364
 Ranon Udkoff and                                                                                                   $270,000.00                        $0.00            $270,000.00
 Jane Rivkah Udkoff
 1265 Canyon Rim
 Circle
 Westlake Village, CA
 91362
 Robert Antinoro                                                                                                    $200,000.00                        $0.00            $200,000.00
 Equity Trust
 Company Custodian
 FBO Robert Antinoro
 IRA
 Newbury Park, CA
 91320
 Robert Weissman                                                                                                    $125,000.00                        $0.00            $125,000.00
 2660 Townsgate Rd.,
 Suite 350
 Westlake Village, CA
 91361
 William Ratcliff                                                                                                   $175,000.00                        $0.00            $175,000.00
 SLYPROP4, LLC
 10807 Cushdon Ave.
 Los Angeles, CA
 90064
 Zarabella Skye                                                                                                      $75,000.00                        $0.00              $75,000.00
 8416 Alberata Vista
 Drive
 Tampa, FL 33647




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
Case 1:21-bk-10292-VK   Doc 1 Filed 02/22/21 Entered 02/22/21 19:13:03   Desc
                        Main Document    Page 8 of 16
      Case 1:21-bk-10292-VK                        Doc 1 Filed 02/22/21 Entered 02/22/21 19:13:03                                                   Desc
                                                   Main Document    Page 9 of 16


Attorney or Party Name, Address, Telephone & FAX Nos., and State Bar No. &         FOR COURT USE ONLY
Email Address
Matthew D. Resnik
17609 Ventura Blvd.
Ste 314
Encino, CA 91316
(818) 285-0100 Fax: (818) 855-7013
California State Bar Number: (SBN 182562) CA
matt@rhmfirm.com




     Attorney for: RT Development LLC
                                                UNITED STATES BANKRUPTCY COURT
                                                 CENTRAL DISTRICT OF CALIFORNIA

In re:                                                                        CASE NO.:
         RT Development LLC                                                   ADVERSARY NO.:
                                                                   Debtor(s), CHAPTER: 11

                                                                  Plaintiff(s),
                                                                                    CORPORATE OWNERSHIP STATEMENT
                                                                                       PURSUANT TO FRBP 1007(a)(1)
                                                                                         and 7007.1, and LBR 1007-4

                                                                                                                   [No hearing]
                                                              Defendant(s).

Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1007-4, any corporation, other than a governmental unit, that is a debtor in
a voluntary case or a party to an adversary proceeding or a contested matter shall file this Statement identifying all its parent
corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly own 10% or more
of any class of the corporation’s equity interest, or state that there are no entities to report. This Corporate Ownership
Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary proceeding. A supplemental
statement must promptly be filed upon any change in circumstances that renders this Corporate Ownership Statement
inaccurate.

I,    Brett P. Miles                                                          , the undersigned in the above-captioned case, hereby declare
                 (Print Name of Attorney or Declarant)
under penalty of perjury under the laws of the United States of America that the following is true and correct:




___________________________________________________________________________
                This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                F 1007-4.CORP.OWNERSHIP.STMT
Case 1:21-bk-10292-VK   Doc 1 Filed 02/22/21 Entered 02/22/21 19:13:03   Desc
                        Main Document    Page 10 of 16
Case 1:21-bk-10292-VK   Doc 1 Filed 02/22/21 Entered 02/22/21 19:13:03   Desc
                        Main Document    Page 11 of 16
Case 1:21-bk-10292-VK   Doc 1 Filed 02/22/21 Entered 02/22/21 19:13:03   Desc
                        Main Document    Page 12 of 16
    Case 1:21-bk-10292-VK   Doc 1 Filed 02/22/21 Entered 02/22/21 19:13:03   Desc
                            Main Document    Page 13 of 16


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       RT Development LLC
                       30313 Canwood Street, Suite 32
                       Agoura Hills, CA 91301


                       Matthew D. Resnik
                       RESNIK HAYES MORADI, LLP.
                       17609 Ventura Blvd.
                       Ste 314
                       Encino, CA 91316


                       90265 Films, LLC
                       9663 Santa Monica Blvd., Suite 949
                       Beverly Hills, CA 90210


                       Bob Loftus
                       Vantage FBO: Robert L. Loftus
                       Traditional IRA, Vantage Retirement
                       20860 N. Tatum Blvd., Suite 240
                       Phoenix, AZ 85050


                       California Dept of Tax and Fee Admi
                       Special Ops, MIC 29
                       PO Box 942879
                       Sacramento, CA 94279-0005


                       Chris Kreidel
                       18061 Redondo Cir.
                       Huntington Beach, CA 92648


                       Connie Warren
                       Preferred Real Holdings, LLC
                       16106 Winston Drive
                       Oregon City, OR 97045


                       Craig and Carol Eiland
                       357 Westminster Ave.
                       Ventura, CA 93003
Case 1:21-bk-10292-VK   Doc 1 Filed 02/22/21 Entered 02/22/21 19:13:03   Desc
                        Main Document    Page 14 of 16



                   Dale A. and Judy E. Hopkins
                   127 W. Angeleno Ave
                   San Gabriel, CA 91776


                   David Hodge and Stacey Freeman
                   Blue Town, LLC
                   10573 W. Pico Blvd., Suite 310
                   Los Angeles, CA 90064


                   Easy Financial
                   Toorak Capital Partners LLC
                   15 Maple St., Second Floor West
                   Summit, NJ 07901


                   Emily and Mark Guido
                   Do It Now Life Ret FBO Emily Guido
                   American Estate & TR FBO Mark Guido
                   3130 Hidden Creek Ave.
                   Thousand Oaks, CA 91360


                   Employment Developement Dept
                   PO Box 826806
                   Sacramento, CA 94206-0001


                   Estate of William Spalthoff
                   2479 Chaucer Place
                   Thousand Oaks, CA 91362


                   Franchise Tax Board
                   Attn: Bankruptcy Unit
                   P.O. Box 2952
                   Sacramento, CA 95812-2952


                   Global Investments Management Inc.
                   1183 W. 11th St.
                   San Pedro, CA 90731
Case 1:21-bk-10292-VK   Doc 1 Filed 02/22/21 Entered 02/22/21 19:13:03   Desc
                        Main Document    Page 15 of 16



                   Gregory Miles
                   1173 N 560 W
                   Orem, UT 84057


                   Internal Revenue Service
                   P.O. Box 7346
                   Philadelphia, PA 19101-7346


                   Larry & Brenda Thoele
                   FBO L2B2 Properties Inc.
                   solo 401K, Charles Schwab
                   206 E. 115th Terrace
                   Kansas City, MO 64114


                   Los Angeles County Tax Collector
                   PO Box 54110
                   Los Angeles, CA 90054-0110


                   Paul Sterngold and Sonia Rabbani
                   Genuine Properties LLC
                   21781 Ventura Blvd., Suite 584
                   Woodland Hills, CA 91364


                   Pierre Nasnas
                   9495 Reseda Blvd. #5
                   Northridge, CA 91324


                   Ranon Udkoff and Jane Rivkah Udkoff
                   1265 Canyon Rim Circle
                   Westlake Village, CA 91362


                   Robert Antinoro
                   Equity Trust Company Custodian
                   FBO Robert Antinoro IRA
                   Newbury Park, CA 91320
Case 1:21-bk-10292-VK   Doc 1 Filed 02/22/21 Entered 02/22/21 19:13:03   Desc
                        Main Document    Page 16 of 16



                   Robert Weissman
                   2660 Townsgate Rd., Suite 350
                   Westlake Village, CA 91361


                   William Ratcliff
                   SLYPROP4, LLC
                   10807 Cushdon Ave.
                   Los Angeles, CA 90064


                   Zarabella Skye
                   8416 Alberata Vista Drive
                   Tampa, FL 33647
